Allowable Subject Matter
Claims 1-19 and 21 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
During telephonic interviews with applicant’s attorney, Mr. Berdie on November 2, 2020, the examiner stated that applicant’s remarks about outputting a second audible alert associated with the second notification data between the first and second particular time in response to receiving an indication of user interaction a third audible alert different from a first and second alert and responsive to not receiving indication of user interaction (as described in [pp 0044] of the specification)  were persuasive, but she pointed out that applicant did not claim a third audible alert different from a first and second audible alert. Thus, an amendment doing such was agreed to.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UZMA ALAM/Primary Examiner, Art Unit 2457